Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                       No. 04-18-00554-CV

                                MO-VAC COMPANY OF ALICE,
                                        Appellant

                                                 v.

       MICHAEL MYANE LP d/b/a Pipeline Measurement Co., LP and Michael Myane
                              Management, LLC,
                                  Appellees

                   From the 79th Judicial District Court, Jim Wells County, Texas
                                 Trial Court No. 15-04-54479-CV
                          Honorable Richard C. Terrell, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: May 22, 2019

VACATED AND RENDERED

           On May 9, 2019, the parties filed a joint motion asking this court to render judgment

vacating the trial court’s judgment signed on May 14, 2018 and dismissing the cause in accordance

with the parties’ settlement agreement. See TEX. R. APP. P. 42.1(a)(2)(A). After review, we grant

the motion and vacate the trial court’s judgment of May 14, 2018 without regard to the merits of

the appeal. See id. We further order that each party bear its own costs of appeal as agreed. See

id. R. 42.1(d).

                                                  PER CURIAM